Citation Nr: 1140685	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-39 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims files.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran seeks service connection for PTSD.  The evidence of record shows a current diagnosis of PTSD; however, the Veteran's service personnel records do not show any awards or decorations denoting he engaged in combat  The Board notes that the Veteran had active service aboard the USS Truxtun (DLGN-35).  Service administrative records reflect that, during his tour of duty, the ship served in Vietnamese contiguous waters in the months of October 1969 through January 1970.  During this period, the ship established eligibility for Special Pay, Hostile Fire, and also established eligibility for the Republic of Vietnam Campaign Medal with 1960- device.  The Veteran contends he has PTSD due to stressors which occurred during this time period.  He has identified two specific stressors both in his written statements and his testimony before the undersigned.  He testified that he is haunted by the helicopters bringing in casualties on the ship.  His duties included going through the body bags for identification and he remembers opening a bag with identification including pictures of the deceased's family.  He cannot give a specific time period for this activity.  His other specific stressor is going out in a lifeboat when a helicopter went down and unsuccessfully trying to save the pilot.  He stated that the pilot was en route to the USS Ranger at the time.  He did not recall the pilot's name but he knew that the incident took place between October and December 1969.  He reported that rescues sometimes involved swimming into ships hulls and other areas that were partially submerged.  The Veteran has described a fear of water and helicopters since the incidents.  

The Veteran also described fear of hostile forces that he experienced during his entire time onboard ship while it was in Vietnamese contiguous waters.  He described an environment in which he was frequently afraid of enemy attack because his ship was often within sight of the shore.  His wife, who has been married to him since prior to his Vietnam service, says he was a pleasant helpful person before going to Vietnam but he came back a changed and disturbed man.  

During March 2009, the Veteran was given a diagnosis of PTSD by his private internist.  He was also diagnosed with PTSD in May 2007 by a private psychologist who was evaluating the Veteran in relation to his SSA claim.  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843  (July 13, 2010). Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The Board finds that although the RO previously found that the stressors were incapable of verification, additional information obtained at the hearing before the undersigned does provide a basis for an additional search.  The Veteran's accredited representative has urged that an additional attempt be made to verify stressors.  Under the circumstances, the Board finds that additional attempts should be made to verify the stressors.  

The Board further finds that the Veteran should thereafter be afforded an examination in order to consider the Veteran's claim, including his assertions of fear of hostile forces, in light of the recently revised relevant regulations and to determine the nature and etiology of any other acquired psychiatric disorders present.

Finally, the Board notes that the Veteran filed his claim in March 2007.  The RO denied the claim for service connection for acute stress reaction to include depression and anxiety in March 2008.  Service connection for PTSD was denied in the August 2008 rating decision on appeal.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Lewinski, 2 Vet. App. 492, 494-95   (1992) and Lay no v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  Although it is mindful of the March 2008 rating decision, in consideration of Clemons, the Board has characterized the claim as listed on the title page.

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The AMC/RO should undertake necessary action to attempt to verify the occurrence of the Veteran's alleged in-service stressor of being in the lifeboat and being unsuccessful at saving a pilot after a helicopter crash between the period from October through December 1969 as described, as well as the ship's handling of casualties.  Copies of the Veteran's DD Form 214, service personnel records, and any stressor statement submitted, should be sent to the U.S. Joint Services Records Research Center (JSRRC).  JSRRC should be requested to make an attempt to verify events related to the Veteran's claimed stressor.  If unable to provide such information, they should be asked to identify the agency or department that may provide such information and follow-up inquiries should be conducted accordingly. 

If any source requires a specific time period in order to search unit records, the AMC/RO should designate the time period as necessary.  Once received, any documents must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder. 

2.  Following receipt of additional data from any and all sources, the AMC/RO must prepare a report detailing the nature of any in-service stressful event(s), verified by the data on file, outlining the specific evidence corroborating that a stressor event in service actually occurred.  The report and/or determination relating to each of the foregoing must then be added to the claims file.

3.  The Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The examiner should provide an opinion with respect to each mental disorder diagnosed disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, including any claimed and verified military stressor as denoted by the RO. 

The rationale for all opinions expressed should also be provided.

4.  Then, the AMC/RO should readjudicate the claim of entitlement to service connection for psychiatric disability, including PTSD, in light of all pertinent law and regulations, including 38 C.F.R. § 3.304(f)(3).  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


